Name: Commission Regulation (EC) No 2712/2000 of 12 December 2000 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  agricultural policy;  animal product
 Date Published: nan

 Avis juridique important|32000R2712Commission Regulation (EC) No 2712/2000 of 12 December 2000 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community Official Journal L 313 , 13/12/2000 P. 0004 - 0004Commission Regulation (EC) No 2712/2000of 12 December 2000amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 4(6) thereof,Whereas:(1) Commission Regulation (EEC) No 2123/89(3), as last amended by Regulation (EC) No 1285/98(4), established the list of representative markets for pigmeat in the Community.(2) In Ireland a change to the representative markets has taken place. The list of representative markets for pigmeat in the Community listed in the Annex to Regulation (EEC) No 2123/89 should consequently be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Point 7 of the Annex to Regulation (EEC) No 2123/89 is replaced by the following:"7. The following group of markets: Rooskey, Waterford and Mitchelstown."Article 2This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 203, 15.7.1989, p. 23.(4) OJ L 178, 23.6.1998, p. 5.